Exhibit 10.20

REALNETWORKS, INC.

THOMAS NIELSEN EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Thomas Nielsen (“Executive”) and RealNetworks, Inc., a Washington
corporation (the “Company”), effective as of November 9, 2011 (the “Effective
Date”). The Agreement replaces the offer letter and attached terms of executive
employment agreement for Executive, which were dated October 18, 2011.

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as the
Company’s President and Chief Executive Officer. Executive will report to the
Company’s Board of Directors (the “Board”). As of the Effective Date, Executive
will render such business and professional services in the performance of his
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Board.

(b) Board Membership. Executive will be appointed to serve as a member of the
Board as soon as practicable after the Effective Date. Thereafter, at each
annual meeting of the Company’s stockholders during the Employment Term (as
defined below) at which Executive’s director class is up for election, the
Company will nominate Executive to serve as a member of the Board. Executive’s
service as a member of the Board will be subject to any required stockholder
approval. Upon the termination of Executive’s employment for any reason, unless
otherwise requested by the Board, Executive will be deemed to have resigned from
the Board (and all other positions held at the Company and its affiliates),
without any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
necessary to reflect his resignation.

(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with the Company’s corporate governance
guidelines and code of business conduct and ethics. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without
additional approval of the Board (but in accordance with and subject to Company
policies as then in effect), serve (i) as a non-employee director or PNI Digital
Media Inc., and (ii) in any capacity with any civic, educational, or charitable
organization, provided in all cases that such services do not interfere with
Executive’s obligations to the Company. Executive hereby represents and warrants
to the Company that Executive is not party to any contract, understanding,
agreement or policy, written or otherwise, that would be breached by Executive’s
entering into, or performing services under, this Agreement. Executive further
represents that he disclosed to the Company in writing all threatened, pending,
or actual claims



--------------------------------------------------------------------------------

that were unresolved and still outstanding as of the Effective Date, in each
case, against Executive of which he was aware, if any, as a result of his
employment with any previous employer or his membership on any boards of
directors.

(d) Other Entities. The Executive acknowledges that in the course of his duties
that he may be appointed to serve as an officer or director of one or more of
the Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates, including entities in which the Company has a
significant investment and Executive agrees to serve without additional
compensation as an officer and director for any such subsidiaries, partnerships,
joint ventures, limited liability companies or other affiliates. As used in this
Agreement, the term “affiliates” will include any entity controlled by,
controlling, or under common control of the Company.

2. Term of Agreement. Subject to earlier termination as provided for below, this
Agreement will have an initial term of four (4) years commending on the
Effective Date. This Agreement shall automatically extend for successive
additional terms of one (1) year each (each, a “Successive One-Year Term”)
unless, at least ninety (90) days prior to the end of the initial four (4) year
term or any Successive One-Year Term, the Company or Executive gives written
notice of intent to terminate this Agreement (a “Notice of Non-Renewal”). The
term of employment under this Agreement shall include the initial four (4) year
period and any extension thereof (the “Employment Term”). If Executive’s
employment terminates as a result of the receipt of a Notice of Non-Renewal from
the Company, Executive may be entitled to the payments and benefits under
Section 8 or Section 9 of this Agreement, as provided in such Sections. For the
avoidance of doubt, unless the Company actually sends, and Executive actually
receives from the Company, a Notice of Non-Renewal, Executive will not be
entitled to severance payments or benefits on account of non-renewal of this
Agreement.

3. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

4. Compensation.

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $450,000 as compensation for his services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings.

(b) Annual Incentive. Executive will be eligible to receive annual incentives
payable for the achievement of performance goals established by the Compensation
Committee of the Board (the “Committee”). For the Company’s fiscal year 2012,
and for the remainder of the Employment Term, Executive’s target annual
incentive will be not less than one hundred percent

 

-2-



--------------------------------------------------------------------------------

(100%) of Base Salary. The actual earned annual cash incentive, if any, payable
to Executive for any performance period will depend upon the extent to which the
applicable performance goal(s) specified by the Committee are achieved or
exceeded and may be adjusted for under- or over-performance. Each annual
incentive will be subject to the terms of the Company’s bonus plan then in
effect for Company senior executives. For the remainder of the Company’s fiscal
year 2011, Executive will be entitled to a prorated annual incentive based on
the portion of the year that Executive works and will be based on non-financial
performance goals to be established by the Committee after discussion with
Executive.

(c) Signing Bonus. Executive will receive a signing bonus in the amount of
$100,000 payable during January 2012. If, within the first year of employment
with the Company, Executive terminates employment voluntarily without “Good
Reason” or is terminated for “Cause” (both as defined below), Executive shall be
required to repay the bonus to the Company within thirty (30) days of such
termination.

(d) Stock Options. Subject to approval of the Board, Executive will be granted,
as soon as administratively practicable on or following the Effective Date,
stock options to purchase 880,000 of shares of Company common stock at an
exercise price equal to one hundred percent (100%) of the fair market value on
the date of grant (the “Stock Option”). The Stock Option will be subject to the
Company’s standard terms and conditions, including a maximum term of seven years
and will be subject to the Company’s standard form of stock option agreement.
The vesting schedule for the Stock Option will be as follows:

(i) The vesting schedule for 640,000 of the options subject to the Stock Option
will be based only on Executive’s continued service to the Company. These
options will be scheduled to vest as to twenty-five (25%) of the covered shares
on the first anniversary of the Effective Date and as to an additional twelve
and one-half percent (12.5%) of the shares on each succeeding six-month
anniversary so that this portion of the option is fully vested four years after
the date of grant. Except to the limited extent expressly provided in Section 8
and Section 9 of this agreement, in order to vest in any shares on any
particular vesting date, Executive must remain employed with the Company as
President and Chief Executive Officer continuously through such date.

(ii) The vesting schedule for options representing the remaining 240,000 shares
subject to the Stock Option will be based on the achievement of a price target
for the Company’s common stock and Executive’s continued service with the
Company as President and Chief Executive Officer (the “Performance Option”).
These Performance Options will vest only if the average closing price for the
Company’s common stock during a period of thirty (30) consecutive trading days
is at least two times the average closing price of the Company’s common stock
for the ninety (90) calendar days preceding the Effective Date. The thirty
(30) and ninety (90) day average closing prices will be adjusted for any
extraordinary cash dividend or stock split.

(iii) If (and only if) the price target is satisfied, 120,000 of the shares
covered by the Performance Option immediately will vest as of the date the price
target finally is satisfied. The remaining unvested shares subject to the
Performance Option will vest in substantially equal monthly installments, until
the Performance Option is fully vested, equal to (a) 30/1460

 

-3-



--------------------------------------------------------------------------------

multiplied by (b) 240,000. If the closing price target has been achieved but
unvested shares remain at the sixth annual anniversary of the Effective Date,
those remaining shares subject to the Performance Option will immediately vest.
Except to the limited extent expressly provided in Section 8 and Section 9 of
this agreement, in order to vest in any shares on any particular vesting date,
Executive must remain employed with the Company as President and Chief Executive
Officer continuously through such date.

5. Employee Benefits.

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies and arrangements that are
applicable to other executive officers of the Company; as such plans, policies
and arrangements may exist from time to time.

(b) Relocation. Executive will be eligible for relocation benefits and services
in accordance with the Company’s standard programs for senior executives. These
benefits will include (but not be limited to) two house hunting trips to
Seattle, Washington for Executive and Executive’s spouse, reasonable temporary
living costs for Executive from the Effective Date until December 5, 2011, and
up to one hundred twenty (120) days thereafter for Executive and Executive’s
spouse. The total amount reimbursable for temporary living costs will not exceed
$25,000 and will be paid to Executive as soon as reasonably practicable
following the incursion of such expenses and after submission of appropriate
receipts and documentation, but in no event later than December 31, 2012.

(c) Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other senior executive officers.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

7. Termination of Employment.

(a) Accrued Payments. In the event Executive’s employment with the Company
terminates for any reason, Executive will be entitled to any (a) unpaid Base
Salary accrued up to the effective date of termination; (b) pay for accrued but
unused vacation; (c) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Executive;
(d) unreimbursed business expenses required to be reimbursed to Executive; and
(e) rights to indemnification Executive may have under the Company’s or its
subsidiaries’ and affiliates’ Articles of Incorporation, Bylaws, or separate
indemnification agreement, as applicable. In addition, if the termination is in
the circumstances described in Section 8 or Section 9 of this Agreement,
Executive will be entitled to the amounts and benefits to the extent provided in
Section 8 or 9 below as applicable.

 

-4-



--------------------------------------------------------------------------------

(b) Voluntary Resignation without Good Reason; Termination for Cause; Death or
Disability. If Executive’s employment with the Company terminates voluntarily by
Executive (except upon resignation for Good Reason), for Cause by the Company,
or due to Executive’s death or Disability, then (i) all vesting will terminate
immediately with respect to Executive’s outstanding equity awards (including any
performance Options that have not converted to time-based options), (ii) all
payments of compensation by the Company to Executive hereunder will terminate
immediately (except as to amounts already earned), and (iii) Executive will only
be eligible for severance benefits in accordance with the Company’s established
policies, if any, as then in effect.

8. Severance Benefits During Employment Term and Outside the Change in Control
Period. If, during the Employment Term and outside the Change in Control Period,
(i) the Company terminates Executive’s employment with the Company for a reason
other than Cause, Executive’s death or Disability, (ii) Executive resigns for
Good Reason, or (iii) the Company provides Executive with a Notice of
Non-Renewal, then, in each case subject to Section 10, Executive will receive
the following severance from the Company:

(a) Base Salary Severance. Executive will receive continued payment of
Executive’s annual base salary for a period of eighteen (18) months payable in
accordance with the Company’s then-standard payroll practices, with such annual
base salary being determined so as to provide the highest annual base salary
among the following: (i) immediately prior to Executive’s termination of
employment, and (ii) immediately prior to any reduction of Executive’s base
salary described in clause (ii) of the definition of “Good Reason” under
Section 12(f) below.

(b) Prorated Incentive Bonus. Executive will receive a lump sum severance
payment equal to Executive’s prorated bonus for any partial incentive bonus
period (based on the number of days Executive remained an employee of the
Company) through the date of Executive’s termination of employment (based upon
actual performance of the applicable performance goals through the date of such
termination) to the extent not already paid. Such amount will be paid within the
Applicable Payment Period.

(c) Stock Options. All of Executive’s unvested and outstanding time-based stock
options (including performance-based stock options that have been converted to
time-based following achievement of the applicable performance goals), will be
accelerated as to an additional twelve (12) months of vesting and become
exercisable as of the date of Executive’s termination of employment.

(d) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
twelve (12) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive becomes covered under similar
plans. Notwithstanding

 

-5-



--------------------------------------------------------------------------------

anything to the contrary in this Section 8(d), if the Company determines in its
sole discretion that it cannot provide the COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to
Executive a taxable monthly payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue his group health
coverage in effect on the date of his termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence in the month following the month in which Executive
terminates employment and will end on the earlier of (x) the date upon which
Executive becomes covered under similar plans or (y) the last day of the twelfth
(12th) calendar month following the month in which Executive terminations
employment.

9. Severance Benefits During Employment Term and Within the Change in Control
Period. If, during the Employment Term and within the Change in Control Period,
(i) the Company terminates Executive’s employment with the Company for a reason
other than Cause, Executive’s death or Disability, (ii) Executive resigns for
Good Reason, or (iii) the Company provides Executive with a Notice of
Non-Renewal, then, in each case subject to Section 10, Executive will receive
the following severance from the Company:

(a) Base Salary Severance. Executive will receive a lump sum severance payment
equal to two hundred percent (200%) of Executive’s annual base salary as in
effect at the time that provides the highest annual base salary among the
following: (i) immediately prior to Executive’s termination of employment,
(ii) immediately prior to any reduction of Executive’s base salary described in
clause (ii) of the definition of “Good Reason” under Section 12(f) below, and
(iii) immediately prior to the Change in Control. Such amount will be paid
within the Applicable Payment Period.

(b) Target Bonus Severance. Executive will receive a lump sum severance payment
equal to two hundred percent (200%) of Executive’s target bonus as in effect for
such period that provides the highest target bonus for Executive among the
following: (i) the fiscal year in which Executive’s termination occurs (unless
the termination occurs as a result of clause (iii) of the definition of “Good
Reason” under Section 12(f) below, in which case the amount will be equal to
Executive’s target bonus in effect prior to such reduction), (ii) the fiscal
year in which the Change in Control occurs, and (iii) the fiscal year preceding
the fiscal year in which the Change in Control occurs. Such amount will be paid
within the Applicable Payment Period.

(c) Prorated Incentive Bonus. Executive will receive a lump sum severance
payment equal to Executive’s prorated bonus for any partial incentive bonus
period (based on the number of days Executive remained an employee of the
Company) through the date of Executive’s termination of employment (based upon
actual performance of the applicable performance goals through the date of such
termination) to the extent not already paid. Such amount will be paid within the
Applicable Payment Period.

(d) Stock Options. All of Executive’s unvested and outstanding time-based stock
options (including performance-based stock options that have been converted to
time-based

 

-6-



--------------------------------------------------------------------------------

following achievement of the applicable performance goals), will be accelerated
as to an additional twenty-four (24) months of vesting and become exercisable as
of the date of Executive’s termination of employment.

(e) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to COBRA for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
eighteen (18) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive becomes covered under similar
plans. Notwithstanding anything to the contrary in this Section 9(d), if the
Company determines in its sole discretion that it cannot provide the COBRA
benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his group health coverage in effect on the date of his termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence in the month following the month
in which Executive terminates employment and will end on the earlier of (x) the
date upon which Executive becomes covered under similar plans or (y) the last
day of the eighteenth (18th) calendar month following the month in which
Executive terminations employment.

10. Conditions to Receipt of Severance.

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a release of claims in the form attached hereto as Exhibit A (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any right to severance payments or
benefits under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and
irrevocable.

(i) In the event the termination occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which Executive’s termination of employment occurs (whether or not it
actually becomes effective in the following year), then any severance payments
and benefits under this Agreement that would be considered Deferred Payments (as
defined in Section 10(c) below) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, (A) the date the Release actually becomes effective,
(B) such time as required by the payment schedule applicable to each payment or
benefit as set forth in Section 10(a)(ii), or (C) such time as required by
Section 10(c).

 

-7-



--------------------------------------------------------------------------------

(ii) No severance payments and benefits under this Agreement will be paid or
provided unless and until the Release is signed by Executive, delivered to the
Company and if applicable, any seven day revocation period contained in the
Release expires without Executive revoking the Release. Any severance payments
and benefits otherwise payable to Executive between the date of Executive’s
termination of employment and the date the Release is delivered to the Company
and becomes irrevocable will be paid on the date the Release is delivered to the
Company (if the Release contains no seven day revocation period) or on the date
that the seven day revocation period expires (if the Release contains a seven
day revocation period). In the event of Executive’s death before all of the
severance payments and benefits under this Agreement have been paid, such unpaid
amounts will be paid in a lump sum payment promptly following such event to
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.

(b) Non-competition, Non-disparagement, No-hire, and Non-solicitation. Executive
agrees, to the extent permitted by applicable law, that in the event Executive
receives severance pay or other severance benefits pursuant to this Agreement,

(i) that for the applicable Restricted Period, Executive will not, either
directly or indirectly, (i) serve as an advisor, agent, consultant, director,
employee, officer, partner, proprietor or otherwise of, (ii) have any ownership
interest in (except for passive ownership of one percent (1%) or less of any
entity whose securities have been registered under the Securities Act of 1933,
as amended, or Section 12 of the Securities Exchange Act of 1934, as amended) or
(iii) participate in the organization, financing, operation, management or
control of, any business in competition with the Company’s business as conducted
by the Company as of the date of Executive’s termination of employment. The
foregoing covenant shall cover Executive’s activities in every part of the
Territory. The covenants contained in this Section 10(b)(i) shall be construed
as a series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in this Section 10(b)(i). If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of this Section 10(b)(i)
are deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such law;

(ii) that for the applicable Restricted Period, Executive will refrain from any
disparaging statements about the Company and its officers, directors and
affiliates, including, without limitation, the business, products, intellectual
property, financial standing, future, or employment/compensation/benefit
practices of the Company; provided, however, that the foregoing requirement
under this Section 10(b)(ii) will not apply to any statements that Executive
makes in addressing any statements made by the Company, its officers and/or its
directors regarding Executive or Executive’s performance as an employee of the
Company so long as Executive’s statements are, in the good faith judgment of
Executive, truthful; and provided further that foregoing requirement under this
Section 10(b)(ii) will not apply to truthful testimony that Executive is
required by law to provide, including a response to a subpoena;

 

-8-



--------------------------------------------------------------------------------

(iii) that for the applicable Restricted Period, Executive will not, either
directly or indirectly, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or hire or take away such
employees, or attempt to solicit, induce, recruit, encourage, hire or take away
employees of the Company, either for Executive’s own purposes, or for any other
person or entity. Executive acknowledges and agrees that the Company is relying
on Executive’s compliance with this Section 10(b) as an essential term of this
Agreement; and

(iv) if Executive becomes entitled to receive any severance benefits or payments
pursuant to this Agreement and a majority of the Board determines that Executive
has committed a material violation of this Section 10 that results in
substantial harm to the Company, the Company will be entitled to cease providing
and/or recover any severance payments made or benefits provided pursuant to this
Agreement. Before the Board makes any such determination, Executive will receive
reasonable notice and an opportunity to be heard (with Executive’s attorney) at
a meeting of the Board. The Company’s rights pursuant to this Section 10(b) are
in addition to any remedies it may have for breach of contract or otherwise;
further, the remaining terms of this Agreement, as well as the Release
contemplated by Section 10(a), as applicable, will remain in full force and
effect.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to Sections 8 or 9
of this Agreement that, when considered together with any other severance
payments or separation benefits, is considered deferred compensation under
Internal Revenue Code Section 409A (together, the “Deferred Payments”) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

-9-



--------------------------------------------------------------------------------

(iii) The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply or be exempt. Specifically, the payments hereunder are intended to
be exempt from the requirements of Section 409A under the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations or, in the
case of Base Salary Severance paid pursuant to Section 8(a) of this Agreement or
a portion thereof, intended to be paid pursuant to a separation pay plan under
the rules set forth in Section 1.409A-1(b)(9). Executive and Company agree that
this Agreement, as amended, complies in form with the requirements of
Section 409A based on the applicable IRS and Treasury regulations and guidance
issued under Section 409A as of the date of this Agreement and the Company
presently does not intend to report any income to Executive under Section 409A
with respect to benefits under this Agreement, as amended. Executive and the
Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A. In no event will the
Company reimburse Executive for any taxes that may be imposed on Executive as
result of Section 409A.

11. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 11, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance and other benefits under this Agreement
will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 11 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 11, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
the cash severance payments; (2) cancellation of accelerated vesting of equity
awards; and (3) reduction of

 

-10-



--------------------------------------------------------------------------------

continued employee benefits. In the event that the accelerated vesting of equity
awards is to be cancelled, such vesting acceleration will be cancelled in the
reverse chronological order of the Executive’s equity awards’ grant dates.

12. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Applicable Payment Period. For the purposes of this Agreement, “Applicable
Payment Period” means a date within sixty (60) days following the applicable of:
(i) the Change in Control, in the case of the Company’s termination of Executive
without Cause or Executive’s resignation for Good Reason before a Change in
Control as specified in Section 9; or (ii) the termination of employment, in the
case of the Company’s termination of Executive without Cause or Executive’s
resignation for Good Reason pursuant to either Section 8 or coincident with or
after a Change in Control as specified in Section 9.

(b) Cause. For purposes of this Agreement, “Cause” means conduct involving one
or more of the following: (i) the conviction of Executive of, or plea of nolo
contendere by Executive to, a felony involving moral turpitude (including under
federal securities laws), resulting in material harm to the Company; (ii) the
willful, substantial and continuing failure of Executive to perform the
reasonable duties of his position for a period of at least thirty (30) days
following written notice from the Board to the Executive that describes the
basis for the Board’s belief that Executive has not substantially performed his
reasonable duties for reasons other than illness or incapacity; (iii) willful
misconduct, gross negligence, fraud, embezzlement, theft, misrepresentation or
dishonesty by Executive involving the Company or any of its subsidiaries, in
each case that is intended to result in the substantial personal enrichment of
Executive and that results in substantial, material harm to the Company; or
(iv) Executive’s violation of the Confidentiality Agreement or any other
confidentiality or non-competition agreements with the Company or its
subsidiaries, which violation results in substantial, material harm to the
Company.

Other than for a termination pursuant to Section 12(b)(i), Executive will
receive notice and an opportunity to be heard before the Board with Executive’s
own attorney before any termination for Cause is deemed effective.
Notwithstanding anything to the contrary, if Executive wishes to avail himself
of his opportunity to be heard before the Board prior to the Board’s termination
of Executive’s employment for Cause, the Board may immediately place Executive
on administrative leave (with full pay and benefits to the extent legally
permissible) and suspend all access to Company information, employees and
business. If Executive avails himself of his opportunity to be heard before the
Board, and then fails to make himself available to the Board within five
(5) business days of such request to be heard, the Board may thereafter cancel
the administrative leave and terminate Executive for Cause.

(c) Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following:

(i) during any period of twenty-four (24) consecutive months, individuals who,
at the beginning of the period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director

 

-11-



--------------------------------------------------------------------------------

subsequent to the Company’s initial public offering whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) will be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board will be deemed to be an Incumbent Director. For the avoidance of doubt,
the departure from the Board of three (3) directors not standing for re-election
in November 2011 (Bleier, Klein and Jotwani) will not be considered in the
determination pursuant to this Section 12(c)(i); or

(ii) any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (ii) will not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in clause (iii) below); or

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than fifty percent (50%) of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least half of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above will be deemed to be a “Non-Qualifying Transaction”); or

 

-12-



--------------------------------------------------------------------------------

(iv) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any one person, or more than one person acting as
a group (“Person”) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
these purposes, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company. For
purposes of this subsection (iv), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

Notwithstanding the foregoing, a Change in Control will not be deemed to occur
(i) as a result of the sale, spin-off, or other divestiture of the Company’s
Games, SaaS, ICM and/or Rhapsody businesses; or (ii) unless such transaction
qualifies as a change in control event within the meaning of Section 409A. Also,
for the avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation, or (b) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the person who held the
Company’s securities immediately before such transaction. Also, for the
avoidance of doubt, the Company ceasing to be a publicly held corporation will
not per se trigger any of the termination provisions of this Agreement.

(d) Change in Control Period. For purposes of this Agreement, “Change in Control
Period” means the period (i) commencing three (3) months before the occurrence
of a Change in Control and (ii) ending twenty-four (24) months after the Change
in Control.

(e) Disability. For purposes of this Agreement, “Disability” means Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

(f) Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period following the occurrence of one or more of the following, without
Executive’s written consent:

(i) a material reduction in Executive’s duties, authorities or responsibilities
relative to Executive’s duties, authorities or responsibilities as in effect
immediately prior to the Change in Control (excluding a material reduction due
to the Company ceasing to be a publicly held corporation); and for the avoidance
of doubt the sale, spin-off or other divestiture of the Company’s Games, SaaS,
ICM and/or Rhapsody businesses will not be considered to be a material reduction
in Executive’s duties, authorities or responsibilities;

 

-13-



--------------------------------------------------------------------------------

(ii) a material reduction in Executive’s annual base compensation, provided that
one or more reductions totaling ten percent (10%) or less in any two-year period
will not constitute a material reduction under this clause (ii), and provided
further that one or more reductions totaling more than ten percent (10%) in any
two-year period will constitute a material reduction under this clause (ii);

(iii) a material reduction in Executive’s annual target bonus opportunity,
provided that one or more reductions totaling twenty-five percent (25%) or less
in any two-year period will not constitute a material reduction under this
clause (iii), and provided further that one or more reductions totaling more
than twenty-five percent (25%) in any two-year period will constitute a material
reduction under this clause (iii); and

(iv) a material change in the geographic location at which Executive must
perform services; provided, however, that any requirement of the Company that
Executive be based anywhere within fifty (50) miles from Executive’s primary
office location as of the date of this Agreement or within fifty (50) miles from
Executive’s principal residence will not constitute a material change under this
clause (iv).

Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

(g) Restricted Period. For purposes of this Agreement, “Restricted Period” means
(i) with respect to any termination of Executive’s employment outside the Change
in Control Period, a period of one (1) year immediately following the date of
such termination; and (ii) with respect to any termination of Executive’s
employment within the Change in Control Period, a period of two (2) years
immediately following the date of such termination.

(h) Territory. For purposes of this Agreement, “Territory” shall mean (i) all
counties in the State of Washington, (ii) all other states of the United States
of America and (iii) all other countries of the world.

13. Successors.

(a) The Company’s Successors. This Agreement will be binding on any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets and such successor will be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 13(a) or that becomes bound by the terms of this
Agreement by operation of law.

 

-14-



--------------------------------------------------------------------------------

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

14. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of the Company’s Chief Legal Officer or General
Counsel.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 14(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice). The failure by Executive to include in the
notice any fact or circumstance which contributes to a showing of Good Reason
will not waive any right of Executive hereunder or preclude Executive from
asserting such fact or circumstance in enforcing Executive’s rights hereunder.
Executive further agrees that before he voluntarily terminates his employment
without Good Reason, Executive will provide the Company with three (3) months
notice. The Company may, at its election, direct Executive to continue to work
for the Company for up to three (3) months at his then-current Base Salary. In
consideration for satisfying this notice requirement and for signing and not
revoking a separation and release agreement to be provided by the Company,
Executive will receive a lump sum payment cash payment equal to three (3) months
of Executive’s then current Base Salary (assuming Executive remains an employee
through end of the period specified by the Company). The lump sum cash payment
will be made within ninety (90) days after the qualifying termination of
employment.

15. Confidential Information. As a condition of employment, Executive agrees to
execute and comply with the Company’s attached form of Development,
Confidentiality and Noncompetition Agreement (the “Confidentiality Agreement”)
which requires, among other provisions, the assignment of patent rights to any
invention made during Executive’s employment with the Company, and nondisclosure
of Company proprietary information.

16. Arbitration and Equitable Relief.

(a) Except as provided in Section 16(d) below, Executive and the Company agree
that to the extent permitted by law, any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof will be
settled by arbitration to be held in Seattle, Washington, in

 

-15-



--------------------------------------------------------------------------------

accordance with the procedures then in effect of the Judicial Arbitration &
Mediation Services, Inc. (“JAMS”) (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

(b) The arbitrator and/or any state or federal court will apply Washington law
to the merits of any dispute or claim, without reference to rules of conflict of
law. Executive hereby agrees that he will not challenge the enforceability of
the non-competition clause as set forth herein based solely upon the fact that
Executive may have any residence outside Washington. Executive hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
Seattle, Washington for any action or proceeding arising from or relating to
this Agreement and/or relating to any arbitration in which the parties are
participants.

(c) The Company will pay the direct costs and expenses of the arbitration. The
Company will also reimburse Executive’s fees and expenses as incurred monthly,
including reasonable attorneys’ fees in connection with any dispute arising out
of this agreement, provided Executive prevails on at least one material issue in
such dispute, or provided an arbitrator does not determine that Executive’s
legal positions were frivolous or without legal foundation. In the event
Executive does not so prevail or in the event of such determination, Executive
will repay to the Company any amounts previously reimbursed by it, and Executive
will reimburse the Company for its fees and expenses, including reasonable
attorneys’ fees, incurred in connection with the dispute, unless the action is
one in which only a prevailing plaintiff is entitled to prevailing party fees
and costs (such as in a Title VII action).

(d) Both the Company and the Executive may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary to enforce the provisions of the
Confidentiality Agreement between Executive and the Company and/or Section 10 of
this Agreement, without breach of this arbitration agreement and without
abridgement of the powers of the arbitrator.

(e) EXECUTIVE HAS READ AND UNDERSTANDS SECTION 16, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO THE
EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT
LIMITED TO, THE FOLLOWING CLAIMS:

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED;

 

-16-



--------------------------------------------------------------------------------

NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR
INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
FAIR LABOR STANDARDS ACT, AND ANY LAW OF THE STATE OF WASHINGTON; AND

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

17. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized Director or authorized officer of
the Company (other than Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(c) Entire Agreement. This Agreement, together with the Confidentiality
Agreement and any form of stock option agreements necessary to reflect the Stock
Option, constitutes the entire agreement of the parties hereto and supersedes in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof, including specifically the
offer letter and terms of executive employment agreement previously entered into
between Executive and the Company, which was dated October 18, 2011. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto and which specifically mention this Agreement. In the event of a
termination of Executive’s employment in the circumstances described in
Section 8 or Section 9 of this Agreement, the provisions of this Agreement are
intended to be and are exclusive and in lieu of and supersede any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract or in equity. Executive will be entitled to no
benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Agreement.

(d) Choice of Law. The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of Washington (with
the exception of its conflict of laws provisions). Subject to the arbitration
provisions herein, any claims or legal actions by one party against the other
arising out of the relationship between the parties contemplated herein

 

-17-



--------------------------------------------------------------------------------

(whether or not arising under this Agreement) will be commenced or maintained in
any state or federal court located in the jurisdiction where Executive resides,
and Executive and the Company hereby submit to the jurisdiction and venue of any
such court.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(h) Attorney Fees. The Company shall reimburse Executive for reasonable fees and
expenses of Executive’s legal counsel (up to $10,000) incurred in connection
with the negotiation and execution of this Agreement.

(i) Legal Expenses. In the event that Executive’s employment terminates during
the Change in Control Period and the Company or Executive brings an action to
enforce or effect its or his rights under this Agreement, then, without regard
to the reason or reasons resulting in the termination of Executive’s employment
with the Company, the Company will reimburse Executive for his costs and
expenses incurred in connection with the action (including, without limitation,
in connection with Executive defending himself against an action brought by the
Company to enforce or effect its rights under this Agreement), including (but
not limited to) the costs of mediation, arbitration, litigation, court fees,
expert fees, witness expenses, and reasonable attorneys’ fees. Executive’s costs
and expenses (as described above) will be paid to him by the Company in advance
of the final disposition of the underlying action and within thirty (30) days of
Executive’s submission of documentation of the costs, expenses and fees to be
reimbursed but no later than the last day of Executive’s taxable year that
immediately follows the taxable year in which the costs or expenses were
incurred. This right to reimbursement will be subject to the following
additional requirements: (i) Executive must submit documentation of the costs,
expenses and fees to be reimbursed within thirty (30) days of the end of his
taxable year in which the costs, expenses and fees were incurred; (ii) the
amount of any reimbursement provided during one taxable year will not affect any
expenses eligible for reimbursement in any other taxable year; and (iii) the
right to any such reimbursement will not be subject to liquidation or exchange
for another benefit or payment. With respect to an action originally initiated
by Executive, Executive agrees to repay the Company all costs and expenses
advanced under this Section 17(i) in the event that it is ultimately determined
by an entity of competent jurisdiction that Executive did not prevail on at
least one material issue in such action.

(j) Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s and
its subsidiaries’ and affiliates’ Articles of Incorporation or Bylaws,
including, if applicable, any directors and officers insurance policies, with
such indemnification to be on terms determined by the Board or any of its
committees, but on terms no less favorable than provided to any other Company
executive officer or director and subject to the terms of any separate written
indemnification agreement.

 

-18-



--------------------------------------------------------------------------------

(k) Non-Disparagement. For the same period (if any) for which Executive is
subject to the non-disparagement restrictions under Section 10(b)(ii) of this
Agreement, the Company will instruct its officers and directors to refrain from
any disparaging statements about Executive; provided, however, that the
foregoing requirement under this Section 17(k) will not apply to any statements
that the Company’s officers and directors make in addressing any statements made
by Executive or his representatives so long as the statements are, in the good
faith judgment of the officer or director, truthful; and provided further that
the requirements of this Section 17(k) shall not apply to truthful testimony
that any officer or director is required by law to provide, including in
response to subpoena.

 

-19-



--------------------------------------------------------------------------------

o O o

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY     REALNETWORKS, INC.     By:  

/s/ Robert Glaser

    Title:   Chairman of the Board of Directors EXECUTIVE     By:  

/s/ Thomas Nielsen

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

Executive agrees that the Severance Consideration represents settlement in full
of all outstanding obligations owed to Executive by the Company and its current
and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Agreement, including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; Washington State Law Against
Discrimination, as amended (Wash. Rev. Code §§ 49.60.010 et seq.); Washington
Equal Pay Law, as amended (Wash. Rev. Code § 49.12.175); Washington sex
discrimination law (Wash. Rev. Code § 49.12.200); Washington age discrimination
law (Wash. Rev. Code § 49.44.090); Washington whistleblower protection law
(Wash. Rev. Code §§ 49.60.210, 49.12.005, and 49.12.130); Washington genetic
testing protection law (Wash. Rev. Code § 49.44.180); Washington Family Care Act
(Wash. Rev. Code § 49.12.270); Washington Minimum Wage Act (Wash. Rev. Code §§
49.46.005 to 49.46.920); Washington wage, hour, and working conditions law
(Wash. Rev. Code §§ 49.12.005 to 49.12.020, 49.12.041 to 49.12.050, 49.12.091,
49.12.101, 49.12.105, 49.12.110, 49.12.121, 49.12.130 to 49.12.150, 49.12.170,
49.12.175, 49.12.185, 49.12.187, 49.12.450); Washington wage payment law (Wash.
Rev. Code §§ 49.48.010 to 49.48.190).;

 

-21-



--------------------------------------------------------------------------------

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage or expense arising out of any dispute
over Company withholding the incorrect amount from any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or to Executive’s vested rights in retirement or similar plans,
programs or accounts. This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Executive’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company).

In addition, nothing in this release shall (i) operate to release or waive
Executive’s rights, if any, under contract, law, the Company’s By-laws or
Articles of Incorporation, as an employee, officer or director of the Company,
to be defended and indemnified by the Company against, any and all liability
incurred with respect to any claim or proceeding to which Executive is or is
threatened to be made a party because of Executive’s service as an employee,
officer or director, or Chairman of the Board of the Company or its subsidiaries
or affiliates, or (ii) operate to release or waive Executive’s rights, as an
employee, officer or director of the Company or its subsidiaries or affiliates,
to be named, protected by and have coverage rights under the Company’s or its
subsidiaries’ or affiliates’ insurance policies.

Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled.

Executive further understands and acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Release Agreement; (b) he has twenty-one (21) days within which to consider and
sign this Release Agreement; (c) he has seven (7) days following his execution
of this Release Agreement to revoke this Release Agreement; (d) this Release
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Release Agreement and returns it to the Company in less
than the 21-day period identified above, Executive hereby acknowledges that he
has

 

-22-



--------------------------------------------------------------------------------

freely and voluntarily chosen to waive the time period allotted for considering
this Release Agreement. Executive acknowledges and understands that revocation
must be accomplished by a written notification to the Company’s Corporate
Secretary at 2601 Elliott Avenue, Seattle, Washington, 98121, that is received
prior to the Effective Date. The Parties agree that changes to this Agreement,
whether material or immaterial, do not restart the running of the 21-day period.

Unknown Claims. Executive acknowledges that he has been advised to consult with
legal counsel and that he is familiar with the principle that a general release
does not extend to claims that the releaser does not know or suspect to exist in
his favor at the time of executing the release, which, if known by him, must
have materially affected his settlement with the released party. Executive being
aware of said principle agrees to expressly waive any rights he may have to that
effect, as well as under any other statute or common law principles of similar
effect.

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

    Thomas Nielsen, an individual

 

Dated:

 

 

     

 

        Executive     REALNETWORKS, INC.          Dated:  

 

      By   

 

 

 

-23-



--------------------------------------------------------------------------------

REALNETWORKS, INC. DEVELOPMENT, CONFIDENTIALITY AND NONCOMPETITION

AGREEMENT

THIS AGREEMENT is made and entered into as of November 9, 2011, by and between
RealNetworks, Inc. (“Real”) and Thomas Nielsen (“You”). “Real” means
RealNetworks, Inc. and all of its present and future subsidiaries and related
entities including partnerships in which Real is a member.

In consideration of your employment, compensation, benefits, access to Real
training, Trade Secrets and Confidential Information, and the mutual promises
made herein, you and Real agree as follows:

1. Company Property. “Company Property” means all records, files, notebooks,
manuals, objects, devices, supplies, materials, recordings, drawings, models,
computer programs, prototypes, equipment, inventory and other materials, or
copies thereof, in electronic or paper form, that have been created, used or
obtained by Real, as well as Trade Secrets, Confidential Information and
Employee Developments and all business revenues and fees produced or transacted
through your efforts. You agree that all Company Property is and shall remain
the property of Real. You will preserve and use the Company Property only for
the benefit of Real and Real’s business, and you will return all Company
Property to Real upon Real’s request or upon termination of your employment
(whether voluntary or involuntary).

2. Confidential Information and Employee Developments.

As used in this Agreement, the following terms shall have the meanings shown.

“Employee Development” means all technological, financial and operating ideas,
processes, and materials, including all inventions, discoveries, concepts,
ideas, enhancements to existing technology or business processes, computer
program ideas and expressions, computer circuit designs, computer hardware
concepts and implementations, formulae, algorithms, techniques, written
materials, graphics, photographs, literary works, and any other ideas or
original works of authorship relating to software or hardware development that
you may develop or conceive of while employed by Real, alone or with others and
which (i) relate directly to Real’s actual or demonstrably anticipated business
or (ii) incorporate or are developed using Trade Secrets or Confidential
Information or (iii) are conceived or developed with the use of any Real
equipment, supplies or facilities including Real personnel or (iv) result from
work performed by you for Real, regardless of whether it is technically eligible
for protection under patent, copyright, or trade secret law.

“Trade Secret” means the whole or any portion of any scientific or technical
information that is valuable and not generally known to competitors of Real.
Trade Secrets include without limitation the specialized information and
technology that Real may develop or acquire with respect to program materials
(including without limitation program and project ideas, source and object code,
Codecs, program listings, programming notes and documentation, flow-charts, and
system and user documentation), system designs, operating processes, know-how,
equipment designs, blue prints and product specifications.

“Confidential Information” means any data or information, other than Trade
Secrets, which has been discovered, developed (including information conceived
or developed by you) or has otherwise become known to Real, including any
parent, subsidiary, predecessor, successor or otherwise affiliated company
(“Real Company”), that is material to Real Company and not generally known to
the public. Confidential Information includes without limitation:

i. Sales records, profits and performance reports, pricing manuals and lists,
sales manuals and lists, training materials, selling and pricing procedures, and
financing methods of Real Company.

ii. Customer lists or accounts, special requirements of particular customers,
and current and anticipated requirements of customers generally for the products
of Real Company;

 

-24-



--------------------------------------------------------------------------------

iii. Research and development and specifications of any new products or lines of
business under development or consideration;

iv. Sources of supply of integrated components and materials used for
production, assembly, and packaging by Real Company, and the quality, price, and
usage of such components and materials;

v. Marketing plans, strategies, sales and product development data, and
inventions;

vi. Business plans and internal financial statements and projections of Real
Company; and

vii. Personnel related information such as employees’ compensation, performance
reviews, or other individually identifiable information.

You recognize and acknowledge that Real Company is engaged in a continuous
program of research, development and production respecting its software
products, its other business opportunities and for its customers. Important
assets of Real Company are its Confidential Information, Trade Secrets and
Employee Developments. You recognize that Real Company has a vital and
substantial interest in maintaining confidentiality of Trade Secrets and
Confidential Information to maintain a stable work force, continuing positive
business relationships and minimizing damage to or interference with business.
You also recognize and acknowledge that your employment exposes you to
programming, concepts, designs and other information proprietary to Real Company
and third parties with whom Real does business, and creates a relationship of
trust and confidence between you and Real with respect to any such information.

Obligations with Respect to Employee Developments. All Employee Developments
shall be considered works made for hire by you for Real and prepared within the
scope of your employment. Under U.S. Copyright Law, all such materials shall,
upon creation, be owned exclusively by Real. To the extent that any such
material, under applicable law, shall be deemed not to be works made for hire,
you hereby assign to Real all right, title and interest in and to such
materials, in the United States and foreign countries, without further
consideration, and Real shall be entitled to register and hold in its own name
all copyrights, patents and trademarks in respect to such materials. You agree
to promptly and completely disclose in writing to Real details of all original
works of your authorship, discoveries, concepts, or ideas. You agree to apply,
at Real’s request and expense, for any patent or other legal protection of
Employee Developments and to sign and deliver any applications, assignments or
other documents as Real may reasonably require. Real shall have the exclusive
right to all Employee Developments without additional consideration to you,
including but not limited to the right to own, make, use, sell, have made, rent,
lease, lend, copy, prepare derivative works of, perform or display publicly.

Your Own Personal Inventions. You shall not be required to assign to Real any of
your rights in any personal invention you developed entirely on your own time
without using Real’s equipment, supplies, facilities, Trade Secrets or
Confidential Information, except for those inventions that either: (1) relate at
the time of conception or reduction to practice of the invention directly to
Real’s actual or demonstrably anticipated business or (2) result from any work
performed by you for Real. You acknowledge notice by Real that the prior
paragraph does not apply to any personal invention as described in this
paragraph. You agree that this satisfies the requirements of Washington state
law.

Restrictions on Use and Disclosure of Trade Secrets and Confidential
Information. During your employment with Real and for so long thereafter as the
information remains a Trade Secret or Confidential Information, you shall not
use, reproduce, disclose, or permit any person to obtain or use any Trade Secret
or Confidential Information of Real (whether or not it is in written or tangible
form), except as specifically authorized in writing by Real. You shall use the
highest degree of care in safeguarding Trade Secrets and Confidential
Information against loss, theft, or other inadvertent disclosure. You further
agree that any Trade Secrets, Confidential Information, copyrightable works or
materials or copies of them that enter into your possession, by reason of
employment, are the sole property of Real and shall not be used in any manner
adverse to Real’s best interests. You agree not to remove any Confidential
Information or Trade Secret from Real’s premises except in pursuit of Real’s
business.

Upon Real’s request at any time, or upon your termination of employment (whether
voluntary or involuntary), you shall deliver to Real, and shall not retain for
your own or another’s use, any and all originals or copies of Employee

 

-25-



--------------------------------------------------------------------------------

Developments, Trade Secrets, Confidential Information and Company Property. Your
obligations under this Agreement supplement and do not supersede or limit other
obligations you have to Real or rights or remedies of Real including without
limitation those under the Washington Uniform Trade Secrets Act.

3. Your Warranties. You agree to perform at all times faithfully, industriously
and to the best of your ability all duties and functions consistent with your
position and to abide by any general employment guidelines or policies adopted
by Real. You acknowledge that your employment is in no way conditioned upon your
disclosure to Real of confidential information or trade secrets of others, and
you agree not to improperly obtain, disclose to Real, or induce Real to use, any
confidential information or trade secrets belonging to any third party. You
represent that the execution of this Agreement, your employment with Real, and
the performance of your proposed duties to Real will not violate any agreements
or obligations you may have to any former employer or third party and you are
not subject to any restrictions which would prevent or limit you from carrying
out your duties for Real.

4. Non-Competition. You acknowledge that Real is engaged in a highly competitive
business and that by virtue of the position in which you are employed, you will
perform services that are of competitive value to Real and which if used in
competition with Real could cause it serious harm. Therefore, you agree not to
work for any Competitor during your employment with Real (including after work
hours, weekends and vacation time), even if only organizational assistance or
limited consultation is involved. During your employment with Real, you agree
not to publish, design or develop computer software that competes with Real
software products (either existing or under development).

6. Return of Property. You represent that you will return to Real all
company-owned property in your possession or control, including but not limited
to credit cards, keys, access cards, company-owned equipment, computers and
related equipment, customer lists, files, memoranda, documents, price lists, and
all other trade secrets and/or confidential Real information, and all copies
thereof, whether in electronic or other form.

7. Deductions from Pay. To the maximum extent permitted by law, you authorize
Real to deduct from your compensation the value of any Company Property not
returned or the amount of any sums owed to Real by you, and you release Real
from any claims based upon such withholding.

8. Miscellaneous. This Agreement together with your Employment Agreement
constitute the complete and entire agreement between us, and supersedes and
cancels all prior understandings, correspondence and agreements, oral and
written, express or implied, between us relating to the subject matter hereof.
This Agreement can only be amended or waived by a written document signed by
Real and you. The waiver of any breach of this Agreement, or the failure to
enforce any provision, shall not waive any later breach. Real and you both
consent to the other giving third parties notification of the existence and
terms of this Agreement. This Agreement shall become effective only when
executed by Real and then shall be binding upon and inure to the benefit of Real
and you, and each of our successors, assigns, heirs or legal representatives,
except that you may not assign or delegate any rights or duties under this
Agreement. This Agreement will be interpreted and enforced in accordance with
the laws of the State of Washington as applied to agreements made and performed
in Washington, without regard to the State’s conflict of laws provisions.
Jurisdiction and venue in any proceeding either at law or in equity, of or
relating to this Agreement shall be in King County, Washington. You agree that
Real may be irreparably harmed by a breach by you of this Agreement, that
adequate remedies may not exist in law, and that Real shall be entitled to bring
an action for a preliminary or permanent injunction or restraining order to
enforce this Agreement. You acknowledge that your experience and capabilities
are such that an injunction to enforce this Agreement will not prevent you from
earning a reasonable livelihood. Your claims against Real shall not be a defense
to Real’s enforcement of this Agreement. In case any term in this Agreement
shall be held invalid, illegal or unenforceable in whole or in part, the
validity of the remaining terms of the Agreement shall not be affected.

You acknowledge that you have read this Agreement, have had an opportunity to
have it explained to you, understand its provisions and have received an exact
copy of it for your records. You further understand that your employment
relationship with Real is at will and nothing in this Agreement suggests or
signifies otherwise.

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written above.

 

REALNETWORKS, INC.   THOMAS NIELSEN By: /s/ Robert Glaser   Signature: /s/
Thomas Nielsen Name: Robert Glaser   Printed Name: Thomas Nielsen

Title: Chairman of the

          Board of Directors

 

 

-27-